Exhibit 10.1

RESTRICTED STOCK UNIT GRANT AGREEMENT

FOR NON-EMPLOYEE DIRECTORS UNDER THE SYNTEL, INC.

AMENDED AND RESTATED STOCK OPTION AND INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT GRANT AGREEMENT made this          day of
                , 20         by and between Syntel, Inc., a Michigan corporation
(“the Corporation”), and                      (the “Grantee”).

WITNESSETH:

WHEREAS, the Grantee is now providing services (as a non-employee director) to
the Corporation or a Subsidiary of the Corporation, and the Corporation desires
to provide additional incentive to the Grantee, to encourage stock ownership by
the Grantee, and to encourage the Grantee to continue providing high quality
services to the Corporation, and as an inducement thereto, the Corporation has
determined to grant to the Grantee a Restricted Stock Unit Award pursuant to the
Corporation’s Amended and Restated Stock Option and Incentive Plan, a copy of
which is available by request to the Secretary of the Corporation;

NOW, THEREFORE, it is agreed between the parties as follows:

1.    Definitions in Agreement. For purposes of this Agreement, certain words
and phrases have the following definitions:

(a)    “Award” means the Restricted Stock Units granted pursuant to this
Agreement;

(b)    “Code” means the Internal Revenue Code of 1986, as amended;

(c)    “Committee” means, as defined in Section 1.4(i) of the Plan, the
Compensation Committee of the Board, or any other committee or sub-committee of
the Board, designated by the Board from time to time, comprised solely of two or
more Directors who are “Non-Employee Directors,” as defined in Rule 16b-3 of the
Exchange Act, “Outside Directors” as defined in Code Section 162(m) and Treasury
regulations thereunder, and “Independent Directors” for purposes of the rules
and regulations of the applicable stock exchange;

(d)    “Common Stock” means the common stock of the Corporation;

(e)    “Corporation” means Syntel, Inc.;

(f)    “Grant Date” means the date of this Agreement as reflected above;

(g)    “Insider Trading Policy” means the policy adopted by the Corporation’s
Board of Directors that establishes rules regarding the trading of the
Corporation’s securities by its directors, officers, and employees;

(h)    “Plan” means the Corporation’s Amended and Restated Stock Option and
Incentive Plan;

(i)    “Restricted Stock Unit” means a right granted under Article IV of the
Plan to receive one share of Common Stock for each Restricted Stock Unit at the
time the applicable restrictions lapse, less any shares withheld to satisfy any
applicable income and employment tax withholding requirements; and

(j)    “Restriction Period” means the period of time during which a Grantee’s
Restricted Stock Units are subject to restrictions and are nontransferable.

 

1



--------------------------------------------------------------------------------

2.    Grant of Restricted Stock Units. Subject to the terms and conditions
hereof, the Corporation hereby grants to the Grantee              Restricted
Stock Units as of the close of business on the Grant Date.

3.    Lapse of Restriction Period. The Restriction Period lapses on the date
that the Grantee ceases to serve as a director of the Corporation.

4.    Certificate or Electronic Balance. Except as otherwise provided in this
Agreement and in Article IV and Section 10.3 of the Plan, and subject to
applicable federal and state securities laws, shares covered by Restricted Stock
Units awarded under the Plan shall become freely transferable by the Grantee and
a Common Stock certificate issued or an electronic balance with a brokerage
working with the Plan established following the last day of the Restriction
Period and after shares have been withheld to satisfy any applicable income and
employment tax withholding requirements.

5.    Compliance with Securities Laws. Anything to the contrary herein
notwithstanding, the Corporation’s obligation to deliver Common Stock under this
Agreement is subject to such compliance with federal and state laws, rules and
regulations applying to the authorization, issuance or sale of securities, and
applicable stock exchange requirements, as the Corporation deems necessary or
advisable. The Corporation shall not be required to deliver Common Stock
pursuant hereto unless and until it receives satisfactory proof either that
(a) the issuance or transfer of such shares will not violate (i) any of the
provisions of the Securities Act of 1933 or the Securities Exchange Act of 1934
or the rules and regulations of the Securities Exchange Commission promulgated
thereunder, (ii) the rules and regulations of any stock exchange on which the
Corporation’s securities are listed, or (iii) state law governing the sale of
securities, or (b) there has been compliance with the provisions of such acts,
rules, regulations and state laws. If the Grantee fails to accept delivery for
all or any part of the number of shares specified by such notice upon tender of
delivery thereof the Grantee’s right to Common Stock with respect to such
undelivered shares may be terminated by the Corporation.

6.    Non-Assignability. The Restricted Stock Units granted hereunder may not be
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
Restriction Period applicable to the Restricted Stock Units has lapsed and the
applicable number of shares has been withheld to satisfy any income and
employment tax withholding requirements.

7.    Withholding. The Grantee hereby authorizes the Corporation to withhold
from Grantee’s Restricted Stock Unit Award the applicable number of shares of
Common Stock necessary to satisfy any requirements for withholding of income and
employment taxes arising in connection with the lapsing of the Restriction
Period applicable to such Restricted Stock Units. To the extent that the shares
withheld from the Award do not satisfy the minimum withholding requirements or
if the Grantee is to receive all the shares due upon the lapsing of the
Restriction Period applicable to such Restricted Stock Units, Grantee authorizes
the Corporation to withhold the difference in cash from other compensation owed
by the Corporation to the Grantee, or the Grantee shall tender the cash amount
required for the minimum withholding requirements to the Corporation if the
Grantee is not then receiving compensation from the Corporation.

8.    Disputes. As a condition to the granting of the Award granted hereby, the
Grantee and the Grantee’s successors and assigns agree that any dispute or
disagreement which shall arise under or as a result of this Agreement shall be
determined by the Committee in its sole discretion and judgment and that any
such determination and any interpretation by the Committee of the terms of this
Agreement shall be final and shall be binding and conclusive for all purposes.

9.    Adjustments. In the event of any stock dividend, stock split,
reclassification, merger, consolidation, or similar transaction affecting the
shares of Common Stock associated with this Restricted Stock Unit Award, the
rights of the Grantee shall be as provided in Section 9.1 of the Plan and any
adjustment therein provided shall be made in accordance with Section 9.1 of the
Plan.

 

2



--------------------------------------------------------------------------------

10.    Rights as Shareholder. During the Restriction Period, Grantee may not
exercise voting rights with respect to the Restricted Stock Units granted
hereunder. No dividend or distribution of shares declared with respect to the
Common Stock associated with this Restricted Stock Unit Award will accrue or be
paid until after the lapsing of the Restriction Period applicable to the
Restricted Stock Units.

11.    Notices. Every notice relating to this Agreement shall be in writing and
if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to the Corporation shall be delivered to the
Secretary of the Corporation at the Corporation’s headquarters in Troy,
Michigan, or addressed to the Secretary of the Corporation at 525 E. Big Beaver
Road, Suite 300, Troy, MI 48083. All notices by the Corporation to the Grantee
shall be delivered to the Grantee personally or addressed to the Grantee at the
Grantee’s last residence address as then contained in the records of the
Corporation or such other address as the Grantee may designate. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by the Corporation to the Grantee at the Grantee’s
last designated address shall be effective to bind any other person who shall
acquire rights hereunder.

12.    Foreign Law Restrictions. Anything to the contrary herein
notwithstanding, the Corporation’s obligation to deliver Common Stock pursuant
to a Restricted Stock Unit grant is subject to compliance with the laws, rules
and regulations of any foreign nation applying to the authorization, issuance or
sale of securities, providing of compensation, transfer of currencies and other
matters, as may apply to the Grantee, if a resident of such foreign nation. To
the extent that the Corporation is restricted in accordance with such foreign
laws from delivering shares of Common Stock to the Grantee as would otherwise be
provided for in this Agreement, the Corporation shall be released from such
obligation and shall not be subject to the claims of the Grantee hereunder with
respect thereto.

13.    Governing Law. This Agreement has been made in and shall be construed in
accordance with the laws of the State of Michigan.

14.    Provisions of Plan Controlling. The provisions hereof are subject to the
terms and provisions of the Plan, a copy of which is available to the Grantee by
request from the Secretary of the Corporation. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall control.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SYNTEL, INC. By:   Daniel M. Moore, Chief Administrative Officer

By:   Rajesh Save, Global Head – Human Resources

 

GRANTEE  

 

3